Citation Nr: 0204056	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for residuals of fractures 
of the second and third toes of the right foot.

Entitlement to service connection for residuals of a right 
knee injury.


ATTORNEY FOR THE BOARD

M. Herman, Counsel



REMAND

The veteran served on active duty from July 1980 to July 
1984.

A review of the record shows that the veteran was denied 
service connection for residuals of fractures of the second 
and third toes of the right foot, a nucleated lesion of the 
right foot, and residuals of a right knee injury in a 
February 2000 rating action.  The claims were found to be not 
well grounded.  Notice of the decision was mailed to the 
veteran on February 9, 2000.  The veteran submitted a notice 
of disagreement with respect to this decision in September 
2000.  In October 2000, the veteran was provided a Statement 
of the Case.

In April 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia advised the veteran 
that the Veterans Claims Assistance Act of 2000 (VCAA) had 
been signed into law.  The RO indicated the VCAA required VA 
to review certain claims previously denied because they were 
held to be not well grounded.  The veteran was advised of the 
evidence that he needed to submit to substantiate his claims.

A statement was received from the veteran on May 9, 2001.  He 
presented argument in support of his claims for service 
connection for residuals of fractures of the second and third 
toes of the right foot, a nucleated lesion of the right foot, 
and residuals of a right knee injury.  

In a letter dated in June 2001, the RO informed the veteran 
that his appeal rights would have normally expired with 
regard to the issues of service connection for residuals of 
fractures of the second and third toes of the right foot, a 
nucleated lesion of the right foot, and residuals of a right 
knee injury.  The RO indicated that the veteran had been 
notified of the rating decision that denied service 
connection for those disabilities on February 9, 2000, and 
that he had been furnished a statement of the case on October 
2, 2000.  He therefore had until February 9, 2001, in which 
to perfect an appeal.  However, the RO stated that the 
February 2000 rating decision had not become final because 
those issues had been denied as not well grounded.  The RO 
said that the issues were still subject to appeal and, for 
that reason, his May 2001 letter had been accepted as a 
substantive appeal on the issues of entitlement to service 
connection for residuals of fractures of the second and third 
toes of the right foot, and residuals of a right knee injury.  
The veteran was told that the issues on appeal would be 
reconsidered, and that he would have 60 days from the date of 
the letter notifying him of the decision to submit a 
substantive appeal.

Under the pertinent statute, "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
1991).  Ordinarily, the notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2001).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2001).  The VCAA contains no provision to extend the period 
in which the veteran must submit a substantive appeal.

As indicated above, the veteran had until February 9, 2001, 
to submit his substantive appeal with regard to the issues of 
entitlement to service connection for residuals of fractures 
of the second and third toes of the right foot, a nucleated 
lesion of the right foot, and residuals of a right knee 
injury.  No correspondence of any type was received from the 
veteran until May 9, 2001.  The February 2000 rating action 
that denied service connection of those disabilities 
therefore became final.  

However, as the issues of service connection for residuals of 
fractures of the second and third toes of the right foot and 
residuals of a right knee injury had been denied in the 
February 2000 rating decision as not well grounded, the RO 
readjudicated those claims.  Specifically, it denied service 
connection for residuals of fractures of the second and third 
toes of the right foot and residuals of a right knee injury 
in a December 2001 rating action. 

The VA's Office of General Counsel has issued a binding legal 
opinion pertaining to the readjudication of claims under the 
VCAA.  38 U.S.C.A. § 7104(c) (West 1991); VAOPGCPREC 3-2001 
(January 22, 2001).  The General Counsel's opinion states 
that, "[g]enerally, the agency of original jurisdiction (AOJ) 
should first readjudicate a claim under section 7(b) of the 
VCAA."  Additionally, the claim which is to be readjudicated 
is the claim which was previously and finally denied; because 
the past final decision is vitiated, the original claim 
becomes a pending claim.  Proper development under the VCAA 
is required prior to readjudication of the claim.  
Thereafter, if the readjudicated claim is again denied, the 
claimant "must start the appeal process anew."  Even if the 
original decision had been appealed, the veteran still must 
file a timely notice of disagreement.

Here, the veteran was mailed a supplemental statement of the 
case (SSOC) on December 28, 2001, which informed him of the 
December 2001 decision.  In an attached letter to the SSOC, 
the RO informed the veteran that the filing of a substantive 
appeal was optional if he had previously filed a substantive 
appeal with respect to the issues listed in the SSOC.  
However, in a January 4, 2002, letter that advised that him 
that his claims for service connection for residuals of 
fractures of the second and third toes of the right foot and 
residuals of a right knee injury had been denied, the veteran 
was informed that he had the right to appeal this decision.

No correspondence has been received from the veteran since 
May 2001.  

In view of the foregoing, the Board finds that further RO 
action is required so that the veteran can be properly 
advised of the December 2001 decision and the need to file a 
timely notice of disagreement with that decision.  The 
veteran clearly received contradictory information with 
regard to his appellate rights.  The Board further notes that 
although the veteran requested in his May 2001 statement that 
his claim for service connection for a nucleated lesion of 
the right foot be readjudicated in accordance with the VCAA, 
the RO has failed to do so.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO undertake any indicated 
development and then adjudicate on a de 
novo basis the veteran's claim for 
service connection for a nucleated lesion 
of the right foot.  It should furnish the 
appellant with notice of this decision 
and the December 2001 rating action that 
denied service connection for residuals 
of fractures of the second and third toes 
of the right foot and residuals of a 
right knee injury.  The appellant should 
be properly informed of the requirements 
to initiate an appeal with respect to 
these decisions.  If the veteran files a 
timely notice of disagreement with 
respect to any of these matters, he 
should be furnished a statement of the 
case and properly informed of the 
requirements to perfect his appeal.  

If the veteran perfects an appeal with respect to any issue, 
the case should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


